147-   PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
               _____________

                  No. 17-3188
                 _____________

                ARI WEITZNER;
 ARI WEITZNER MD PC, Individually and on behalf
         of all others similarly situated,
                     Appellants

                        v.

 SANOFI PASTEUR INC, formerly known as Aventis
                Pasteur Inc.;
VAXSERVE INC, formerly known as Vaccess America,
                    Inc.
               _____________

  On Appeal from the United States District Court
       for the Middle District of Pennsylvania
           District Court No. 3-11-cv-02198
  District Judge: The Honorable A. Richard Caputo
                    _____________

            Argued September 27, 2018
Before: SMITH, Chief Judge, McKEE, and RESTREPO,
                  Circuit Judges

          (Opinion Filed: November 27, 2018)

Todd C. Bank          [ARGUED]
Fourth Floor
119-40 Union Turnpike
Kew Gardens, NY 11415

Paul T. Kelly
Needle Law
240 Penn Avenue
Suite 202
Scranton, PA 18503

Daniel A. Osborn
Suite 131
43 West 43rd Street
New York, NY 10036
       Counsel for Appellants

Carl J. Greco            [ARGUED]
 th
4 Floor
327 North Washington Avenue
Professional Arts Building
Scranton, PA 18503
       Counsel for Appellees

                           2
                   ________________

                       OPINION
                   ________________

SMITH, Chief Judge.

       Plaintiffs Dr. Ari Weitzner and his professional
corporation, Ari Weitzner M.D. P.C., challenge the
District Court’s conclusion on summary judgment that
their claims under the Telephone Consumer Protection
Act (TCPA) were untimely. There is no dispute that
plaintiffs’ TCPA claims—brought individually and on
behalf of a proposed class—are untimely unless tolling
applies. As a result, the primary question before this
Court is whether tolling is available under American Pipe
& Construction Co. v. Utah, 414 U.S. 538 (1974).

       American Pipe provides that the timely filing of a
class action tolls the applicable statute of limitations for
putative class members until the propriety of maintaining
the class is determined. Id. at 554. This tolling is an
equitable remedy that promotes both the efficiency and
economy goals of Federal Rule of Civil Procedure 23 by
encouraging class members to rely on the named
plaintiff’s filings and protects unnamed class members
who may have been unaware of the class action.

       Plaintiffs argue that a previous state court putative
class action brought by Dr. Weitzner, involving the very
                             3
same claims raised in this case, tolled the statute of
limitations such that Dr. Weitzner and his P.C. should be
allowed to pursue their claims anew in federal court.
Specifically, plaintiffs raise three categories of claims,
each of which they assert is timely under American Pipe:
(1) purported class claims; (2) Dr. Weitzner’s individual
claims; and (3) Weitzner P.C.’s individual claims. For
the reasons outlined below, we decline to extend
American Pipe tolling to each category of plaintiffs’
claims and agree with the District Court that plaintiffs’
claims are untimely.

      Plaintiffs also challenge the District Court’s
application of Middle District of Pennsylvania Local
Rule 56.1. Finding no error in the District Court’s
application of the Rule, we will uphold the District
Court’s ruling on this issue as well.

                  I.    BACKGROUND1
       Dr. Ari Weitzner is a physician who maintains a
practice in New York. Dr. Weitzner is, and has always
been, the sole shareholder of co-plaintiff Weitzner P.C.

      1
        On review of a grant of summary judgment, we
view the facts in the light most favorable to plaintiffs as
the nonmoving party, drawing all inferences in their
favor. Daubert v. NRA Grp., LLC, 861 F.3d 382, 388 (3d
Cir. 2017).
                            4
During the events at issue in this case, Dr. Weitzner
practiced through the P.C. At the present time, the P.C.
has neither assets nor any ongoing business, yet remains
legally active under New York law.

       On April 21, 2004 and March 22, 2005, Sanofi
Pasteur, Inc., the vaccines division of the pharmaceutical
company Sanofi, and VaxServe, Inc., a healthcare
supplier, sent two unsolicited faxes to a fax machine
located in Dr. Weitzner’s office. Based on the receipt of
these two faxes, Dr. Weitzner filed a putative class action
against Sanofi Pasteur and VaxServe in the Court of
Common Pleas of Lackawanna County, Pennsylvania.

      In the state court action, Dr. Weitzner alleged that
defendants transmitted thousands of faxes in violation of
the TCPA, 47 U.S.C. § 227(b)(1)(C), including at least
one fax sent to Dr. Weitzner. The proposed class
included all individuals “who received an unsolicited
facsimile advertisement from defendants between
January 2, 2001[,] and the date of the resolution of this
lawsuit.” On June 27, 2008, the Court of Common Pleas
denied class certification,2 after which the case proceeded
as an individual action by Dr. Weitzner against

      2
         The Court of Common Pleas explained that its
class certification decision was made in the context of the
defendants’ motion for summary judgment, and not in the
context of Pennsylvania Rule of Civil Procedure 1707
regarding a motion for certification of a class action.
                            5
defendants. There has yet to be a final judgment in the
state court case. It is undisputed that defendants stopped
sending unsolicited faxes in April 2005.

       More than three years after denial of class
certification in the state action, and over six years after
defendants sent any unsolicited faxes, Plaintiffs filed this
case in the Middle District of Pennsylvania on November
26, 2011. Plaintiffs brought individual claims based on
the same two faxes sent on April 21, 2004, and March
22, 2005, along with class claims substantially similar to
those alleged in the state court action.3

       The District Court concluded that the four-year
federal default statute of limitations under 28 U.S.C.
§ 1658 applies to claims under the TCPA. On appeal, the
parties do not dispute the application of the four-year
statute of limitations. The statute of limitations for
claims arising from the two faxes actually sent to
plaintiffs therefore ran in 2008 and 2009, respectively,
and the statute of limitations for any class claims had



      3
         Defendants moved in the District Court for
abstention under Colorado River Water Conservation
District v. United States, 424 U.S. 800 (1976), based on
the pending state court action. The District Court denied
the motion, and the parties did not raise this issue on
appeal.
                             6
similarly elapsed by April 2009.4 Accordingly, there is
no dispute that all of these claims are untimely absent
tolling. Plaintiffs rely on Dr. Weitzner’s 2005 state court
action—in which Dr. Weitzner initiated suit as the named
plaintiff in a putative class action and which he continues
to pursue on an individual basis—as the means for tolling
the statute of limitations as Dr. Weitzner and his P.C.
attempt to bring the same claims in the District Court.

       Defendants moved for summary judgment on
statute of limitations grounds and filed an accompanying




      4
         The two faxes received by plaintiffs were sent on
April 21, 2004, and March 22, 2005, respectively.
Plaintiffs concede that defendants sent no faxes after
April 2005. Accordingly, the statute of limitations for
plaintiffs’ individual claims based on the first fax and
second fax expired on April 21, 2008, and March 22,
2009, respectively. The statute of limitations for any
class claims expired in April 2009.
                            7
statement of material facts pursuant to Local Rule 56.1.5
Plaintiffs filed their opposition to defendants’ motion for
summary judgment and their answer to defendants’
statement of material facts. Defendants moved to strike
plaintiffs’ answer to the statement of facts for
noncompliance with Local Rule 56.1.             Defendants
argued, in part, that portions of the answer were
argumentative in violation of Local Rule 56.1.

       The District Court granted defendants’ motion to
strike plaintiffs’ answer to the statement of facts in part,

      5
          Local Rule 56.1 provides: “A motion for
summary judgment filed pursuant to Fed.R.Civ.P.56,
shall be accompanied by a separate, short and concise
statement of the material facts, in numbered paragraphs,
as to which the moving party contends there is no
genuine issue to be tried. The papers opposing a motion
for summary judgment shall include a separate, short and
concise statement of the material facts, responding to the
numbered paragraphs set forth in the statement required
in the foregoing paragraph, as to which it is contended
that there exists a genuine issue to be tried. Statements
of material facts in support of, or in opposition to, a
motion shall include references to the parts of the record
that support the statements. All material facts set forth in
the statement required to be served by the moving party
will be deemed to be admitted unless controverted by the
statement required to be served by the opposing party.”
                             8
striking 19 responses from the answer for noncompliance
with Local Rule 56.1 because they were not concise and
were argumentative. In the same order, the District Court
granted defendants’ motion for summary judgment,
concluding that American Pipe tolling did not apply to
plaintiffs’ class or individual claims and that plaintiffs’
claims were therefore untimely. Plaintiffs filed a timely
notice of appeal.6

   II.       APPLICATION OF AMERICAN PIPE TOLLING

       The primary issue in this appeal is whether the
District Court correctly concluded that plaintiffs’ claims
were not subject to American Pipe tolling and were
therefore untimely. We review orders granting summary
judgment de novo. Daubert v. NRA Grp., LLC, 861 F.3d
382, 388 (3d Cir. 2017). We may affirm the District
Court on any grounds supported by the record. Nicini v.
Morra, 212 F.3d 798, 805 (3d Cir. 2000) (en banc).

       Under American Pipe, the timely filing of a class
action tolls the applicable statute of limitations for
putative class members. Am. Pipe & Const. Co., 414
U.S. at 554.     The Supreme Court held:         “[T]he
commencement of a class action suspends the applicable

         6
           The District Court had federal question
jurisdiction under 28 U.S.C. § 1331.            We have
jurisdiction to hear the appeal under 28 U.S.C. § 1291.
                            9
statute of limitations as to all asserted members of the
class who would have been parties[7] had the suit been
permitted to continue as a class action.” Id. The
Supreme Court has since clarified that American Pipe
tolling is an equitable remedy, “designed to modify a
statutory time bar where its rigid application would
create injustice.” Cal. Pub. Emps’ Ret. Sys. v. ANZ Sec.,
Inc., 137 S. Ct. 2042, 2052 (2017).

      Of course, “[p]laintiffs have no substantive right to
bring their claims outside the statute of limitations.”
China Agritech, Inc. v. Resh, 584 U.S. ___, 138 S. Ct.
1800, 1810 (2018). Instead, any ability to do so is based
only on this “judicially crafted tolling rule.” Id.
Accordingly, the tolling rule need not be applied
mechanically. And it should not be applied where doing
so would result in an abuse of American Pipe. Cf.
Crown, Cork & Seal Co. v. Parker, 462 U.S. 345, 354



      7
         American Pipe was decided in 1974, at a time
when courts were still gaining familiarity with the
modern class action. The Court’s use of the term
“parties” is imprecise, as unnamed class members are not
technically “parties” even where a class has been
certified. Nevertheless, the Court’s intent is clear, and, as
we discuss below, subsequent decisions have clarified
that American Pipe tolling applies to putative unnamed
class members.
                             10
(1983) (Powell, J., concurring) (“The tolling rule of
American Pipe is a generous one, inviting abuse.”).

      Given the nature of plaintiffs’ claims, we are
tasked with answering three discrete questions to
determine whether any of plaintiffs’ claims are timely:
(1) whether tolling applies to plaintiffs’ class claims; (2)
whether tolling applies to Dr. Weitzner’s individual
claims, given his status as a named plaintiff in the state
court action; and (3) whether tolling applies to Weitzner
P.C.’s individual claims, given the P.C.’s connection to
Dr. Weitzner.

      A.     Application of American Pipe to
             Plaintiffs’ Class Claims
       The first question is the easiest to resolve.
Subsequent to the District Court’s ruling, the Supreme
Court issued its opinion in China Agritech, 138 S. Ct.
1800, clarifying that American Pipe tolling does not
allow a putative class member to commence a new class
action outside of the statute of limitations:

      American Pipe tolls the statute of limitations
      during the pendency of a putative class
      action, allowing unnamed class members to
      join the action individually or file individual
      claims if the class fails. But American Pipe
      does not permit the maintenance of a follow-

                            11
      on class action past expiration of the statute
      of limitations.

Id. at 1804. As the Supreme Court explained, “[t]he
‘efficiency and economy of litigation’ that support tolling
of individual claims, Am. Pipe & Const. Co., 414 U.S. at
553, do not support maintenance of untimely successive
class actions.” China Agritech, 138 S. Ct. at 1806.
Further, as the Supreme Court recognized, if the
limitations period for subsequent class claims was also
tolled, the time for filing class suits “could be limitless.”
Id. at 1809. American Pipe tolling thus permits putative
class members to file only individual claims after a denial
of class certification.8

      In reaching this conclusion, the China Agritech
Court rejected this Court’s approach in Yang v. Odom,
392 F.3d 97 (3d Cir. 2004). In Yang, we held that
American Pipe tolling did not apply to successive class
actions where certification was previously denied due to
a substantive class defect, but did apply where

      8
         Despite plaintiffs’ contention to the contrary, the
Supreme Court’s broad pronouncement defeats any
argument that the China Agritech rule should apply only
to unnamed class members. There is no logical reason
for named plaintiffs—who have already brought a class
action—to be permitted to bring successive class actions
after class certification has been denied, where putative
class members cannot do so.
                             12
certification was denied based on a putative
representative’s deficiencies. Id. at 104. The Supreme
Court expressly rejected this distinction:
      Justice SOTOMAYOR suggests that the Court
      might adopt a rule under which tolling
      “becomes unavailable for future class claims
      where class certification is denied for a reason
      that bears on the suitability of the claims for
      class treatment,” but not where “class
      certification is denied because of the
      deficiencies of the lead plaintiff as class
      representative.” But Rule 23 contains no
      instruction to give denials of class certification
      different effect based on the reason for the
      denial.

China Agritech, 138 S. Ct. at 1809 n.5 (internal citations
omitted). Accordingly, we recognize the abrogation of
Yang v. Odom on this point.9

       Because plaintiffs’ class claims are untimely
absent tolling, and China Agritech precludes the
application of American Pipe tolling to such successive
class claims, we conclude that plaintiffs’ class claims are
not subject to tolling and are therefore untimely.

      9
        Yang’s holding that American Pipe tolling ends
on the day the trial court denies class certification was
not affected by China Agritech and continues to be
authoritative. See Yang, 392 F.3d at 102.
                             13
      B.     Application of American Pipe to Dr.
             Weitzner’s Individual Claims

        The question of whether American Pipe applies to
Dr. Weitzner’s individual claims is less straightforward
than the issue of its application to follow-on class
actions. Dr. Weitzner initiated the state court action as a
named plaintiff in that putative class action. American
Pipe is designed to protect individual claims filed after
the denial of class certification, but the Supreme Court
did not specify whether tolling should protect named
plaintiffs as well as unnamed plaintiffs. Indeed, the
Court included no express restrictions in the broad
language it used to describe the claims to which tolling
would apply: “[T]he commencement of a class action
suspends the applicable statute of limitations as to all
asserted members of the class who would have been
parties had the suit been permitted to continue as a class
action.” Am. Pipe & Const. Co., 414 U.S. at 554. On
initial review, American Pipe’s broad language would
seem to provide for tolling of the claims of both named
plaintiffs and unnamed putative class members in the
initial class action. The purpose of American Pipe tolling
and subsequent decisions, however, make clear that
tolling does not protect named plaintiffs.

        There were two primary purposes underlying the
Supreme Court’s holding in American Pipe. First, the
Court emphasized the “efficiency and economy of
litigation” purposes of Rule 23 as a basis for the tolling
                            14
rule because, without such a rule, “[p]otential class
members would be induced to file protective motions to
intervene or join.” Id. at 553. This concern does not
apply to named plaintiffs, who have already filed their
claims; neither efficiency nor economy would be
advanced by allowing named plaintiffs to rely on their
own filings. To the extent a named plaintiff could file
claims in multiple jurisdictions, plaintiffs are often tasked
with deciding between multiple jurisdictions when
bringing claims. Where a plaintiff can bring multiple
putative class claims simultaneously, efficiency interests
and judicial comity actually support the plaintiff’s filing
all claims as soon as possible. See China Agritech, 138
S. Ct. at 1811 (“Multiple timely filings might not line up
neatly . . . . But district courts have ample tools at their
disposal to manage the suits, including the ability to stay,
consolidate, or transfer proceedings.”).

       Second, the Supreme Court emphasized the need
for tolling to protect the interests of putative unnamed
class members who had not received notice and were
unaware of the pending class action.              The Court
described the “passive beneficiar[y]” status of potential
class members, explaining that they have no obligation to
“take note of the suit or to exercise any responsibility
with respect to it” until the existence of the class has been
established. Am. Pipe & Const. Co., 414 U.S. at 552.
Again, this interest supports tolling only for unnamed
class members. Named plaintiffs are necessarily aware

                             15
of the pending litigation and will be made aware of any
denial of class certification such that tolling is
unnecessary to protect their interests. Indeed, a named
plaintiff’s individual claim will remain viable upon
denial of class certification because the putative class
action is then simply transformed into an individual
action.

       The Supreme Court has confirmed that the purpose
of American Pipe tolling is that “unnamed plaintiffs
should be treated as though they had been named
plaintiffs during the pendency of the class action,” with
their rights protected accordingly. Chardon v. Fumero
Soto, 462 U.S. 650, 659 (1983) (emphasis added).
Multiple Supreme Court opinions have since described
the American Pipe rule as applying to only unnamed
class members. See, e.g., China Agritech, 138 S. Ct. at
1804 (“American Pipe tolls the statute of limitations
during the pendency of a putative class action, allowing
unnamed class members to join the action individually or
file individual claims if the class fails.” (emphasis
added)); Smith v. Bayer Corp., 564 U.S. 299, 313 n.10
(2011) (describing American Pipe as demonstrating that
“a person not a party to a class suit may receive certain
benefits (such as the tolling of a limitations period)
related to that proceeding”); Devlin v. Scardelletti, 536
U.S. 1, 10 (2002) (citing American Pipe for the
proposition that “[n]onnamed class members are, for
instance, parties in the sense that the filing of an action

                            16
on behalf of the class tolls a statute of limitations against
them”); Chardon, 462 U.S. at 664 (Rehnquist, J.,
dissenting) (“The question in American Pipe was whether
the pendency of this class action warranted tolling of the
Clayton Act’s limitations period as to unnamed plaintiffs
in the class.”).

       Given the equitable nature of American Pipe
tolling, we discern no reason to extend its reach to named
plaintiffs.   Allowing named plaintiffs to file new
individual claims outside the statute of limitations—
when they can instead pursue their original, timely filed
individual claims in the first case, after class certification
has been denied—serves no legitimate purpose. Quite
simply, no injustice results from denying those parties
tolling. To the contrary, allowing an individual to file
repetitive claims outside the statute of limitations would
be an abuse of American Pipe and contrary to its
underlying policy.

       Accordingly, we hold that American Pipe does not
toll the statute of limitations for named plaintiffs such as
Dr. Weitzner. We therefore conclude that his individual
claims in this case are untimely.




                             17
      C.     Application of American Pipe to Weitzner
             P.C.’s Individual Claims

       Given the facts of this case, we conclude that the
same reasoning applicable to Dr. Weitzner bars the P.C.’s
individual claims. The rationale underlying American
Pipe tolling does not apply to Weitzner P.C., so applying
it here would constitute an abuse of American Pipe.

       The Supreme Court’s reasoning in American Pipe
does not extend to Weitzner P.C. Although Weitzner
P.C. may have been a putative class member in Dr.
Weitzner’s state court action, it was not the type of
unaware, absent class member American Pipe was
designed to protect.10 Dr. Weitzner has always been the
sole shareholder of Weitzner P.C., so there can be no
dispute that Weitzner P.C. received actual notice of the
pending state court action and of the denial of class
certification in that case. Yet Weitzner P.C. took no
steps to pursue its claims within the statute of limitations
and waited over three years following the denial of class
certification to first bring its claims. Accordingly, we
conclude that Weitzner P.C. is not entitled to the benefit

      10
           Dr. Weitzner testified in 2006 that, apart from
this case and the related state case, he had filed 17 other
lawsuits under the TCPA. Some of these lawsuits were
filed on behalf of Dr. Weitzner individually, while the
P.C. was the plaintiff in other cases. As a result, the P.C.
itself is an experienced TCPA litigant.
                            18
of American Pipe equitable tolling. See China Agritech,
138 S. Ct. at 1808 (“Ordinarily, to benefit from equitable
tolling, plaintiffs must demonstrate that they have been
diligent in pursuit of their claims.”).

       Tolling Weitzner P.C.’s individual claims would
also result in an abuse of American Pipe. Having always
been the sole shareholder of Weitzner P.C., Dr. Weitzner
did business through the P.C. during the time periods at
issue here. The same two faxes allegedly sent in
violation of the TCPA form the bases of both Dr.
Weitzner and Weitzner P.C.’s claims. Any judgment in
favor of Weitzner P.C.—a nonoperational, but legally
active corporation—would benefit only Dr. Weitzner.
Given the nature of the plaintiffs’ claims and the close
relationship between Dr. Weitzner and Weitzner P.C.,
applying American Pipe tolling to Weitzner P.C.’s claims
would effectively allow Dr. Weitzner to pursue his
claims for a second time outside the statute of limitations,
despite our conclusion that tolling does not apply to Dr.
Weitzner’s personal claims.

      Accordingly, we agree with the District Court that
American Pipe tolling does not apply to any of plaintiffs’
claims, and such claims are therefore barred as untimely.




                            19
                 III.   LOCAL RULE 56.1
       To address plaintiffs’ second claim on appeal—
that the District Court erred in striking portions of their
answer to the statement of facts under Middle District of
Pennsylvania Local Rule 56.1—we must first determine
what standard of review to apply to a district court’s
application of its own local rules. We have previously
held that an appellate court “owes deference to a district
court’s interpretation of its local rules.” Gov’t of V.I. v.
Mills, 634 F.3d 746, 750 (3d Cir. 2011). We now clarify
that a district court’s application and interpretation of its
own local rules should generally be reviewed for abuse of
discretion.11 “An abuse of discretion may occur as a
result of an errant conclusion of law, an improper
application of law to fact, or a clearly erroneous finding
of fact.” McDowell v. Phila. Hous. Auth. (PHA), 423
F.3d 233, 238 (3d Cir. 2005). We see no abuse of
discretion here.

      Under Local Rule 56.1, a party must file a separate
statement of material facts along with any motion for
summary judgment. M.D. Pa. L.R. 56.1. A party
opposing summary judgment must file a corresponding
answer to the statement of material facts, responding to

11
   Some exceptions exist. For example, where the local
rules are substantively identical to the Federal Rules of
Appellate Procedure, we apply a plenary standard of
review. See Mills, 634 F.3d at 750.
                             20
the moving party’s filing. Id. Where an opposing party
fails to object in its answer, those facts in the moving
party’s statement are considered admitted. Id.

       Local Rule 56.1 was promulgated to bring greater
efficiency to the work of the judges of the Middle
District. As opinions from that Court have explained, the
Rule “is essential to the Court’s resolution of a summary
judgment motion” due to its role in “organizing the
evidence, identifying undisputed facts, and demonstrating
precisely how each side proposed to prove a disputed fact
with admissible evidence.” Kramer v. Peerless Indem.
Ins. Co., No. 3:CV-08-2096, 2010 WL 11553711, at *1
(M.D. Pa. Apr. 21, 2010); see also Hartshorn v. Throop
Borough, No. CIV.A. 3:07-CV-01333, 2009 WL 761270,
at *3 (M.D. Pa. Mar. 19, 2009) (“The purpose of this rule
is to structure a party’s summary judgment legal and
factual theory into a format that permits and facilitates
the court’s direct and accurate consideration of the
motion.”     (internal    quotation    marks     omitted)).
Accordingly, the District Court is in the best position to
determine the extent of a party’s noncompliance with
Local Rule 56.1, as well as the appropriate sanction for
such noncompliance. An abuse of discretion standard of
review is therefore wholly appropriate.

      Plaintiffs here primarily argue that the District
Court erred by striking entire paragraphs of their answer
to the statement of facts where only a portion was
noncompliant with Local Rule 56.1. They further
                            21
suggest that the District Court should have allowed
plaintiffs to refile, rather than deeming defendants’
uncontroverted facts admitted.                 Under these
circumstances, the District Court’s decision to employ
any given sanction—out of the many possible sanctions
available to it—is fully within the discretion of that
Court. Plaintiffs offer no persuasive reason for us to
disturb the District Court’s conclusion that portions of
plaintiffs’ answer to the statement of facts were not
concise and were argumentative in violation of Local
Rule 56.1. Nor does the District Court’s decision to
strike the portions it concluded were noncompliant,
rather than choosing to employ a more forgiving
sanction, constitute an abuse of discretion. It is beyond
question that the District Court has the authority to strike
filings that fail to comply with its local rules.

      Finally, though the District Court was still required
to conduct a full analysis to determine whether granting
summary judgment was appropriate, we find no error in
the District Court’s Rule 56 analysis, which fully




                            22
addressed plaintiffs’ factual allegations.12 See Anchorage
Assocs. v. V.I. Bd. of Tax Review, 922 F.2d 168, 175 (3d
Cir. 1990). Accordingly, the District Court did not abuse
its discretion in applying Local Rule 56.1.

                  IV.    CONCLUSION

       American Pipe created a generous tolling rule that
applies broadly to protect putative class members in
pending class actions. Yet the rule is not without limits.
As the Supreme Court clarified in China Agritech, tolling
does not apply to successive class actions under any
circumstances. We now hold that American Pipe tolling
does not allow individuals who were named plaintiffs in
an initial class action to toll their own statute of
limitations. We emphasize that American Pipe tolling
has long been recognized as an equitable remedy that
applies only where necessary to prevent injustice. Courts
should not permit tolling where doing so would result in
an abuse of American Pipe. As a result, American Pipe
does not apply to preserve any of plaintiffs’ untimely

      12
         Even if the District Court’s application of Local
Rule 56.1 were improper, plaintiffs fail to identify any
prejudicial error. Plaintiffs do not identify any stricken
statement that would have affected the District Court’s
conclusion that plaintiffs’ claims were untimely.
Accordingly, we conclude that any error as to Local Rule
56.1 was harmless.
                           23
claims. Finally, we conclude that the District Court’s
application of Local Rule 56.1 was not an abuse of
discretion and, in any event, had no effect on its
appropriate grant of summary judgment. We will
therefore affirm the District Court’s grant of summary
judgment.




                          24